 VENUS PEN AND PENCIL CORPORATION115WE WILL offer Henry Maez, Andy L. Lucero, Joe Jaramillo, and GilbertoMartinez immediate and full reinstatement each to his former or substantiallyequivalent position, without prejudice to seniority or other rights and privileges,and we will make each of them as well as Felipe Maez whole for any loss ofpay suffered by reason of their discharge on January 26.WE WILL NOT discourage concerted activity among our employees by dis-criminatorily discharging any of them or in any other manner discriminatingagainst them in regard to their hire or tenure of employment or any other termor condition of employment.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of 1959.SAN JUAN LUMBER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving intheArmed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 609Railway Exchange Building, Denver, Colorado, Telephone No. Keystone 4-4151,Extension 513, if they have any question concerning this notice or compliance withitsprovisions.Venus Pen and Pencil CorporationandStove,Furnace and AlliedApplianceWorkers International Union of North America,AFL-CIO.Case No. 26-CA-1436.August 01, 1963DECISION AND ORDEROn May 27, 1963, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondent's exceptions and brief, and the144 NLRB No. 17.72 7-083-64-v of 144--9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire record in this case,and hereby adopts the findings,'conclusions,and recommendations2 of the TrialExaminer.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modification : 3Substitute the following for paragraph 2(a)Offer E. M. Woodard immediate and full reinstatement to theposition he held at the time he was discharged, or a substantiallyequivalent position, without prejudice to his seniority and otherrights and privileges, and make him whole for any loss of pay hemay have suffered as a result of the discrimination against him,with interest, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy," as modified by the Board'sDecision and Order.1The Respondent excepted to the Trial Examiner's resolutions of credibilityThe Boarddoes not overrule a Trial Examiner's resolutions as to credibility except where the clearpreponderance of all the relevant evidence convinces usithat the Trial Examiner's resolu-tion was incorrectStandard Dry Wall Products,Inc,91 NLRB 544, 545, enfd 188 F2d 362(CA. 3). As no such conclusion is warranted in this case, the exception is with-out merit2Having found,in agreement with the Trial Examiner,that Respondent discriminatorilydischarged and refused to reinstate E. M Woodard,we shall order that the Respondentoffer him immediate and full reinstatement to his former or substantially equivalent posi-tion,without prejudice to his seniority and other rights and privileges.Interest on back-pay at 6 percent per annum shall be computed in the manner set forth in IsisPlumbing dHeatingCo,138 NLRB 716.3The following changes are hereby made in the notice:(1)Substitute the followingfor the second indented paragraph:WE) WILL offer E M Woodard immediate and full reinstatement to the positionhe held at 't'ie time he was discharged,or a substantially equivalent position,withoutprejudice to his seniority and other rights and privileges,and make him whole forany loss of pay he may have suffered as a result of the discrimination against him,with interest thereon at 6 percent per annum.(2) Insert the following immediately below the signature line:WE WILL notify the above-named employee if presently serving in the Armed Foicesof the United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed on December 19, 1962, andJanuary 30, 1963, respectively, by Stove, Furnace and Allied Appliance WorkersInternational Union of North America, AFL-CIO, hereinafter called the Union, theGeneral Counsel of the National Labor Relations Board, hereinafter called the Gen-eral Counsel'and the Board, respectively,by the Regional Director for the Twenty-sixth Region(Memphis, Tennessee),issued its complaint dated January 31, 1963,against Venus Pen and Pencil Corporation, herein called the RespondentThe com-plaint alleged that Respondent had engaged in and was engaging in unfair labor1This term specifically includes the attorney appearing for the General Counsel at thehearing VENUS PEN AND PENCIL CORPORATION117practices affecting commerce within the meaning of Section 8(a)(1) and (3) andSection 2(6) and (7) of the Labor Management Relations Act of 1947, as amended,herein called the Act.Copies of the charge, amended charge, complaint, and noticeof hearing thereon were duly served upon the Union and Respondent.Respondent duly filed its answer admitting certain allegations of the complaint butdenying the commission of any unfair labor practices.Pursuant to notice, a bearing thereon was held at Lewisburg, Tennessee, onApril 9 and 10, 1963, before Trial Examiner Thomas S. Wilson.All parties appearedat the hearing, were represented by counsel or representative, and afforded fullopportunity to be heard, to produce, examine, and cross-examine witness, to introduceevidence material and pertinent to the issues, and were advised of their right to argueorally upon the record and to file briefs and propose findings and conclusions or both.At the conclusion of the hearing General Counsel made a short oral argument.Abrief was received from Respondent on May 15, 1963Upon the entire record in the case, and from his observation of the witnesses,I make the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTVenus Pen and Pencil Corporation is now, and has been at all times material herein,a New York corporation operating a plant known as American Pencil Company atLewisburg, Tennessee, where it is engaged in the manufacture and sale of pencils.During the past 12 months, Respondent purchased and received at its Lewisburg,Tennessee, plant, directly from points outside the State of Tennessee, goods and ma-terials valued in excess of $1 million.During the same period of time, Respondentmanufactured, sold, and shipped from its Lewisburg, Tennessee, plant, directly topoints outside the State of Tennessee manufactured products valued in excess of$1million.The complaint alleges, the answer admits, and I find that Respondent is engagedin commerce within the meaning of the Act.II.THE UNION INVOLVEDStove,Furnaceand Allied ApplianceWorkersInternationalUnion of NorthAmerica, AFL-CIO, is alabor organization admitting to membership employeesof Respondent.III.THE UNFAIR LABOR PRACTICESA. The main issueThe main issue for decision here is whether Respondent discharged employee E. M.Woodard for reporting to work under the influence of alcohol or for shouting in frontof a foreman, Baucom, that he, Woodard, was "100 percent for the Union."B. The factsAbout October 1962, the Union began an organizing campaign among Re-spondent's employees.Employee E. M. (Sleepy) Woodard, who had been continuously employedby Respondent since March 13, 1950, attended its first meeting, became inter-ested in the Union, and there signed a union authorization card.ThereafterWood-ard was active in soliciting other employees to sign authorization cards, in attendingthe weekly union meetings, and in taking an active part therein.On November 7, 1962, the Union petitioned the Board for certification.Respond-ent received notice thereof the following day.One week later, November 15, Woodard and his wife attended another unionmeeting until about 9:30 p m. when they returned home.That evening prior to the end of the union meeting Woodard admittedly hadconsumed a half pint of some unspecified alcoholic beverage.A half pint was notunusual consumption for Woodard.Prior to retiring at or about 11 p m. the Woodards had a few words aboutWoodard's drinking over a cup of coffee.The next morning Woodard arose about 4:30 a.m., had another argument withMrs.Woodard when she refused to help him bring in the cows, got the cows 118DECISIONSOF NATIONALLABOR RELATIONS BOARDand milked them, had a big breakfast,and then hitchhiked a ride to Respondent'splant for work arriving at or about his usual time.2The Farlers,husband and wife, from whom Woodard hitched his ride to the plantin a closed cab truck,neither smelled anything on Woodard's breath nor noted any-thing strange in his behavior.Woodard punched in at 6.49 a.m. in the "out"column on Respondent's clock whichhad to be manually shifted each morning from the "out" column to the "in" columnby the first employee punching in, a task not infrequently forgotten.Woodard then proceeded to the restroom to await the 6:55 a.m. bell and to chat withfellow employees who had preceded him there.Woodard lolled on a bench in therestroom while chatting with his fellow employees.Among other bits of conversation,Woodard mentioned the "chewing out" he had received that morning.One employeeoffered to drive Woodard home again.Others considered that Woodard was "nomore strange than usual"that morning.None of them smelled liquor on his breath.A few minutes before the 6:55 a.m. bell rang,Foreman Baucom and AssistantForeman Jett came into the restroom.As Baucom was washing his hands,Woodardrose and in a loud voice shouted, "Hurrah for the union.I am for it 100 percent."Whereupon Baucom said,"What's the matter with you, boy?"When Woodardanswered,"Nothing," Baucom stated that he thought Woodard was drunk andrefused to permit Woodard to go to work on his machine,telling him to take the dayoffBaucom and Woodard then walked to the timeclock where Woodard punched"out" in the clock's "in" column at 6:56 a.m.3Woodard then proceeded to a cafe where he had a cup of coffee with taximanPete Fowler.He then hired Fowler to drive him to the bank at Pulaski and thencehome.About 9 o'clock Mrs. Woodard met Baucom in the plant and asked what had hap-pened.Baucom said,"Well, Sleepy [Woodard]came in and there was somethingwrong with him," that Baucom thought Sleepy was drunk so he told Sleepy totake the day off because he was afraid to let Sleepy run his machine .4Having been informed by his immediate superior,Foreman Gambill,that his cardhad been "pulled"on Friday,Woodard did not report at 7 a.m. on Monday but,instead,went in about 8 a.m. to see Personnel Manager Comstock.There is only one point of similarity between the testimony of Woodard andComstock as to this meeting:Woodard testified that he denied to Comstock thathe had been drinking whereas Comstock acknowledged that Woodard did not admitto having been drunk.According to Woodard,afterWoodard had denied drinking,Comstock told him that there was to be a meeting of management officials to de-termine whether Woodard was to be discharged or not and that Comstock wouldlet his wife know the result of the meeting.However,according to Comstock, Wood-ard merely stated that he was "sorry and ashamed"and wanted to go back to work,that he had intended to ask for the day off on Friday but that Comstock had toldhim that"you came on the premises under the influence and you know that's aviolation of policy," and stated that he would have Woodard's check ready for him2Woodard generally drove to the plant with his wife.The Woodards testified thatWoodard hitchhiked this morning because the school bus was late and Dirs. Woodard hadto wait to put their son on it.Regardless of whether it was the lateness of the schoolbus or the words between them that morning,the undisputed fact is that AirsWoodardwas late for work that morning.8Woodard testified that as he went down the steps Baucom called out that lie would seeWoodard on MondayBaucom, on the other hand,testified that in the restroom he hadtoldWoodard that Woodardhad automatically fired himself by being on company propertyin a drunken condition.4Baucom's version of this 9 o'clock conversation is considerably different.According tohim, Mrs Woodard stated that she knew that Sleepy was drunk and she had not intendedfor him to come to work that morning,that she had been"hauling him around"at nightbecause he had been drinking"for the last 3 weeks,"and that she did not feel hard atBaucom or Respondent for discharging Woodard.Baucom also testified that he toldMrs.Woodard,"We have no alternative but to let him go,because that is the companypolicy and we can't pass it up on that."This is not the only instance where Baucom's testimony varied from that of the otherwitnessesBaucom was the only one to note that Woodard was "off balance" ,the onlyone to note that Woodard's eyes "didn't look right" ; one of very few who "smelledliquor"onWoodard;and practically the only one to testify that he thought Woodardwas "drunk." VENUS PEN AND PENCIL CORPORATION119on Wednesday, which was not the regular payday.Comstock also testified that he"was impressed by Mr. Woodard's attitude that morning."Later that morning Mrs. Woodard visited Comstock.Again the testimony wasentirely conflicting.According to Mrs. Woodard, she also denied that Sleepy hadbeen drunk and was told by Comstock that there would be a meeting that day todetermineWoodard's fate and that he would thereafter let her know but that hewas pretty sure Woodard would be reinstated.However, according to Comstock,Mrs. Woodard had merely inquired as to what had happened, had denied that Wood-ard was under the influence of liquor, and then began talking about making changesin the hospitalization policy for the family.The next day Comstock informed Mrs. Woodard that "they decided it [the dis-charge of Woodard] would have to stand the way it was."Thereafter Woodard was paid off and has never since been reinstated.When produced at the hearing Woodard's timecard contained the following nota-tion in pencil: "Pay in full-discharged for drunkenness, cursing employees andgeneral disorderly conduct," and signed by what appears to be the initials "GAW." 5On or about December 28, 1962, at the suggestion of her brother-in-law, ForemanJohn Hargrove, Mrs. Woodard saw the then president of Respondent, Sam Linton,in his office and asked about Sleepy's case.Linton answered, "Well, he [Woodard]got pretty ugly and he was fired." Linton then told Mrs. Woodard "how hard thegirlswere in the department on Mrs. Woodard because she was for the union."Mrs. Woodard remarked that no one knew how she felt about the Union. Lintonthen said, "Well, I'll tell you one thing, you had better get back out there and letthe girls know how you feel about this, because I'm not working anyone out herethat I don't want to work and I can always get rid of you..I'm keeping downon these people that are for the Union and the ones that are for the Union I'll getrid of..I've run a plant before and I can do it again."Early in January, Mrs. Woodard was sitting in Foreman Hargrove's car in theparking lot when Linton came by and remarked that the two of them "may bebrothers and sisters, but.[they] sure didn't look like it and sure didn't act alike."As the two drove off after this remark, Mrs. Woodard inquired what Linton had"against" her.Foreman Hargrove answered, "Well, don't you know?. it istaking a part in that Union."When Mrs. Woodard denied that Linton could knowhow she felt about the Union, Hargrove said, "Well, nevertheless, he's got you downon his list and I presume he meant for you to be fired since he has already told mehe had a list." 6C. Conclusions1.The dischargeThose are the facts.It seems to me that they speak quite clearly.One week after Respondent knew that it was faced with a union election, an old-time employee shouts out in front of his foreman and his fellow employees that he is100 percent for the Union.He is thereupon precipitously fired by the foremanpresent.Admittedly Woodard had had a half pint of whisky the evening before when heand Mrs. Woodard had attended the union meeting. Respondent argues in its briefthatWoodard drank one-half pint at dinner and another half pint at the union meet-ing due to the fact that Mrs. Woodard testified that Woodard did his drinking atdinner whereas Woodard himself indicated that some of this drinking, at least, oc-curred at the union meeting.However the only testimony in the record was thatthere was only one-half pint regardless of where it was consumed. I so find.Theevidence is undisputed that that half pint was consumed at or before 9:30 p.m. theprevious evening.Unlike Baucom, I claim no expertise on matters of alcoholic beverages, theirconsumption or effect.Baucom, however, had "seen" plenty of drunks in his 55years and he "knew." In fact, Baucom made out a good case of drunkenness:Woodard was "off balance," Woodard's eyes "didn't look right," Woodard "wasn'tacting right,"Woodard talked "loud" and, besides, Baucom smelled liquor on hisbreath.sRespondent attorney's information was that the initials were those of GeorgeWarner,plant superintendent.Warner did not testify9Comstock testifiedthat Linton "left the Company on February 20 and has not beenbacksince."This testimony hardly proves that Linton was unavailable as a witness.Hedid not testify.Foreman Hargiove did not deny this testimony as it related to him. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDThere were,however,two things wrong in Baucom's story.(1)According to Baucom, Mrs.Woodard told him that Woodard had beendrinking for"3weeks"and yet, if that can be believed, Baucom had never beforenoticed or smelled anything wrong with Woodard throughout that 3-week period.But Baucom had an answer for this. "If[Woodard] hadn'tbeen drinking too late atnight . . . I wouldn't have smelled it,Iwouldn't have noticed it"But theundisputed testimony here is that Woodard had had nothing to drink after 9:30 p mthe night before.(2) The great consensus among those who saw Woodard on the morning ofNovember 16 was against BaucomNo one else mentioned Woodard's eyes.Oneother thought he smelled"something" on Woodard'sbreath.And no one elsenoted the alleged "unbalance."Even Ray Jett, foreman under Baucom, would onlysay that Woodard"lust acted more peculiar than ordinary"-whatever that maymean.There was one other,perhaps characteristic,thing about Baucom's testimony.Baucom originally answered the question about the events in the restroom that morn-ing for over two pages of transcript without once mentioning what it was thatWoodard had said there-until Respondent'scounsel asked him the point blankquestion.But Baucom had the answer to that also:". . .but I didn't pay that[Woodard's words] any mind, because that didn't make any difference to me."However, if this explanation can be believed,Baucom was different in this regardthan President Linton and Foreman Hargrove,both of whom were on the sensitiveside in regard to prounion sentimentsIn addition to the fact that a majority of all whose opinion on the question ofWoodard's being under the influence was sought-and between counsel for theGeneral Counsel and for the Respondent,practically everyone who even had achance to see Woodard that morning became a witness in the instant proceeding-were opposed to that of Baucom, the only disinterested witnesses to testify werealso of the opinion that Woodard was not drunk or under the influence of liquor.The Farlers,husband and wife who drove Woodard in a closed-panel truck to theplant that morning, and Pete Fowler,the taxi driver who drove Woodard to Pulaskiand back, smelled nothing and noted nothing indicating that Woodard was underthe influence or had been drinking.?There is one other item as to Woodard'scondition on November 16.For aperson under the influence Woodard had an excellent memory.He recalled thatBaucom had scratched out the marks punched on his timecard that Friday morning.When the card was produced,the lineWoodard referred to had clearly been erased-and Baucom could not recall whether he, Baucom,had made the erasure or notThe addition of the penciled notation regarding"cursing employees and generaldisorderly conduct" to the "drunkenness"charge on Woodard's card over Warner'sinitialswould indicate that Warner,at least, was not sure that the charge of drunken-ness would stand up under examination.Itmust also be noted that no one had anyidea of any"generally disorderly conduct" on the part of Woodard and that, accord-ing to the testimony of all the witnesses,"cursing" was all but nonexistent thatmorning.In addition,although Woodard testified that a half pint was not an unusual amountof liquor for him to consume in an evening,he had been for 13 years, as Respondent'sbrief acknowledges, "a good worker"and the testimony showed that he had neverbefore been absent from work without a good excuse or appeared with liquor onhis breath or under the influence.The one notable difference in Woodward on themorning of November 19 was his public announcement of his adherence to the Union.Accordingly I must conclude that Woodward was not drunk or under the influenceof liquor on November 16 and that Baucom discharged him on that occasion fordisplaying his prounion feelings and in order to discourage union adherence andactivities in violation of Section 8 (a) (3) and(1) of the Act.2. Interference,restraint, and coercionThe comments of President Linton and Foreman Hargrove made to Mrs Wood-ard in the latter part of December 1962 and the early part of January 1963 were7In his brief Respondent attempts to discredit Farler on the ground that he, likeWoodard,was a member of the Union although employed at the plant of another employerI cannot believe that mere membership in the same International union would cause aman to be dishonest on the stand even while testifying regarding another individual in thesame unionFarler appeared to be an honest witness.Furthermore this argumentwould not disqualify Mrs. Farler,who also appeared to be an honest witness VENUS PEN AND PENCIL CORPORATION121intended to discourageMrs.Woodard from continuing to engage in activities onbehalf of the Union and thus violated Section 8(a)(1) of the Act.The testimony of Mrs. Woodard regarding these conversations remain undeniedin the record and, therefore, must be credited both on that account and becauseMrs.Woodard impressed me as a witness worthy of credit.,Even if Linton should be considered as unavailable as a witness, the undeniedremarks made by Foreman Hargrove in the automobile constituted interference.restraint, and coercion by themselves.IIaccordingly find that the above referred to comments by Linton and Hargroveviolated Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Ithaving been found that Respondent discriminated in regard to the hire andtenure of employment of E. M. (Sleepy) Woodard by discharging him on Novem-ber 16, 1962, and thereafter refusing to reinstate him, I will recommended that Re-spondent make him whole for any loss of pay he may have suffered by reason of saiddiscrimination against him by payment to him of a sum of money equal to thatwhich he would have earned as wages from the date of the discrimination against himto the date of his reinstatement, less his net earnings during such period, in accord-ance with the formula set forth in F.W. Woolworth Company,90 NLRB 289,together with 6 percent interest per annum thereon.Because of the varety of the unfair labor practices engaged in by Respondent,I sense an attitude of opposition to the purposes of the Act in general, and henceI deem it necessary to order that Respondent cease and desist from in any mannerinfringing upon the right guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.Stove, Furnace and Allied Appliance Workers International Union of NorthAmerica, AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.2.Bydischarging E. M Woodard on November 16, 1962, and thereafter refusingto reinstate said employee, thereby discriminating in regard to his hire and tenureof employment and discouraging union activities among its employees, Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed to them in Section 7 of the Act, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)( I)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case,I recommend that the Respondent,Venus Penand Pencil Corporation, Lewisburg,Tennessee,itsofficers,agents, successors, andassigns, shall:1.Cease and desist from:(a) Discouraging membership or activities in Stove,Furnace andAllied ApplianceWorkers International Union ofNorth America, AFL-CIO,or in any other labororganization,by discriminatorily discharging or refusing to reinstate any of itsemployeesor bydiscriminating in any other manner in regard to their hire or tenureof employment or any term or condition of employment.(b) In any manner interfering with, restraining or coercing its employees in theexercise of their right to self-organization,to form labor organizations,to join or 122DECISIONSOF NATIONALLABOR RELATIONS BOARDassist Stove, Furnace and Allied Appliance Workers International Union of NorthAmerica, AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a conditionof employment, as authorized by Section 8(a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Make E. M. Woodard whole for any loss of earnings he may have sufferedas a result of the discrimination against him of November 16, 1962, in the mannerset forth in the section of this Intermediate Report entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyzethe amount of backpay due under the terms of this Recommended Order.(c) Post at its plant in Lewisburg, Tennessee, copies of the attached noticemarked "Appendix A." 8 Copies of said notice, to be furnished by the RegionalDirector for the Twenty-sixth Region, shall upon being duly signed by Respondent'srepresentative, be posted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for the Twenty-sixth Region, in writing, within20 days from the date of the receipt of this Intermediate Report, what steps havebeen taken to comply with the foregoing Recommended Order .9I further recommend that unless, within 20 days from the date of the receiptof this Intermediate Report, Respondent has notified the Regional Director that theywill comply with the foregoing Recommended Order, the Board issue an orderrequiring the Respondent to take the aforesaid action.s If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the noticeIf the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "A Decree oftheUnited States Court of Appeals, Enforcing an Order" for the words "A Decisionand Order "9If this Recommended Order is adopted by the Board, this provision shall be modifiedto read, "Notify the Regional Director for the Twenty-sixth Region, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT discourage membership or activities in Stove, Furnace andAllied Appliance Workers International Union of North America, AFL-CIO,or in any other labor organization, by discriminatorily discharging or refusingto reinstate any of our employees or by discriminating in any other mannerin regard to their hire and tenure of employment or any term or conditionof employmentWE WILL make E. M Woodard whole for any loss of pay he may have sufferedby reason of the discrimination practiced against him together with interestthereon at 6 percent per annum.WE WILL NOT in any other manner interfere with, restrain, or coerce em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Stove, Furnace and Allied Appliance WorkersInternational Union of North America, AFL-CIO, or any other labor organiza-tion,to bargain collectively through representatives of their own choosing,and to engage in any other concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act, as amended. NEVADA TANK AND CASING123All our employees are free to become, remain,or to refrain from becoming orremaining,members in the above-named or in any other labor organization.VENUS PEN AND PENCIL CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or coveredby any othermaterial.Employees may communicatedirectly withthe Board'sRegional Office, SeventhFloor, Falls Building,22 NorthFront Street,Memphis, Tennessee,Telephone No.Jackson7-5451,if they have any question concerning this notice or compliance withits provisions.Nevada Tank and CasingandInternational Brotherhood ofBoilermakers,Iron Ship Builders,Blacksmiths&Forgers,Local#10, AFL-CIO.Case No. 20-CA-23.94.August 31, 1963DECISION AND ORDEROn April 29, 1963, Trial Examiner Eugene K. Kennedy issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief, and the Respondent filed a brief in support ofthe Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in thiscase,including the ex-ceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, except as noted below.'iWe are not convinced that a clear preponderance of all the relevant evidence warrantsoverruling the Trial Examiner's credibility resolutions with respect to the alleged unlawfulstatements made by Plant Manager Walker.Accordingly, we agree with the Trial Ex-aminer's finding that such statements were not made.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F. 2d 362 (C.A. 3).We agree, without however adopting the en-tire discussion of the Trial Examiner relating to an employer's responsibility for the con-duct of his supervisors,that in the particular circumstances of this case a finding of aviolation of Section 8(a) (1) and(5) is not warranted on the basis of the statements madeby Hughes and Griffith to employees.We concur, therefore, in the Trial Examiner's con-clusions that there was no unlawful refusal to bargain because of such alleged statements,that the strikefollowing unsuccessful bargaining negotiations neither commenced as norwas converted to an unfair labor practice strike, and that there was no possible unlawfuldiscrimination at the end of the strike with respect to a delay in offering reinstatement tofour of the economic strikers who had been replaced.However, we find it unnecessary to,and do not,pass upon the Trial Examiner's assumptionsarguendothat if Walker made144 NLRB No. 6.